                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF ARKANSAS
                            WESTERN DIVISION

DENNIS PRICE                                                                  PLAINTIFF

v.                          CASE NO. 4:18-CV-00450 BSM

PULASKI COUNTY, ARKANSAS                                                    DEFENDANT

                                          ORDER

       Consistent with Federal Rule of Civil Procedure 41(a), the parties’ joint motion to

dismiss [Doc. No. 7] is granted. This case is dismissed with prejudice, and each party shall

bear its own costs and attorney’s fees.

       IT IS SO ORDERED this 19th day of March 2019.



                                                   ________________________________
                                                   UNITED STATES DISTRICT JUDGE
